INDEMNIFICATION AGREEMENT

This Agreement

is made and entered into between Chordiant Software, Inc., a Delaware
corporation (the "Corporation"), and ______________________ ("Agent"). This
Agreement terminates any and all previous indemnification agreements entered
into by and between the Corporation and Agent.



Recitals

Whereas,

Agent performs a valuable service to the Corporation in the capacity as
_________ of the Corporation;



Whereas,

the stockholders of the Corporation have adopted bylaws (the "Bylaws") providing
for the indemnification of the directors, officers, employees and other agents
of the Corporation, including persons serving at the request of the Corporation
in such capacities with other corporations or enterprises, as authorized by the
Delaware General Corporation Law, as amended (the "Code");



Whereas,

the Bylaws and the Code, by their non-exclusive nature, permit contracts between
the Corporation and its agents, officers, employees and other agents with
respect to indemnification of such persons; and



Whereas,

in order to induce Agent to continue to serve as director of the Corporation,
the Corporation has determined and agreed to enter into this Agreement with
Agent;



Now, Therefore,

in consideration of Agent's continued service, the parties hereto agree as
follows:



Agreement

 1. Services to the Corporation.

Agent will serve, at the will of the Corporation or under separate contract, if
any such contract exists, as director of the Corporation or as a director,
officer or other fiduciary of an affiliate of the Corporation (including any
employee benefit plan of the Corporation) faithfully and to the best of his
ability so long as he is duly elected and qualified in accordance with the
provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position. Indemnity of Agent. The Corporation hereby agrees to hold
harmless and indemnify Agent to the fullest extent authorized or permitted by
the provisions of the Bylaws and the Code, as the same may be amended from time
to time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Bylaws or the Code permitted
prior to adoption of such amendment). Additional Indemnity. In addition to and
not in limitation of the indemnification otherwise provided for herein, and
subject only to the exclusions set forth in Section 4 hereof, the Corporation
hereby further agrees to hold harmless and indemnify Agent:
 a. against any and all expenses (including attorneys' fees), witness fees,
    damages, judgments, fines and amounts paid in settlement and any other
    amounts that Agent becomes legally obligated to pay because of any claim or
    claims made against or by him in connection with any threatened, pending or
    completed action, suit or proceeding, whether civil, criminal,
    arbitrational, administrative or investigative (including an action by or in
    the right of the Corporation) to which Agent is, was or at any time becomes
    a party, or is threatened to be made a party, by reason of the fact that
    Agent is, was or at any time becomes a director, officer, employee or other
    agent of Corporation, or is or was serving or at any time serves at the
    request of the Corporation as a director, officer, employee or other agent
    of another corporation, partnership, joint venture, trust, employee benefit
    plan or other enterprise; and
 b. otherwise to the fullest extent as may be provided to Agent by the
    Corporation under the non-exclusivity provisions of the Code and the Bylaws.

Limitations on Additional Indemnity. No indemnity pursuant to Section 3 hereof
shall be paid by the Corporation:
 a. on account of any claim against Agent solely for an accounting of profits
    made from the purchase or sale by Agent of securities of the Corporation
    pursuant to the provisions of Section 16(b) of the Securities Exchange Act
    of 1934 and amendments thereto or similar provisions of any federal, state
    or local statutory law;
 b. on account of Agent's conduct that is established by a final judgment as
    knowingly fraudulent or deliberately dishonest or that constituted willful
    misconduct;
 c. on account of Agent's conduct that is established by a final judgment as
    constituting a breach of Agent's duty of loyalty to the Corporation or
    resulting in any personal profit or advantage to which Agent was not legally
    entitled;
 d. for which payment is actually made to Agent under a valid and collectible
    insurance policy or under a valid and enforceable indemnity clause, bylaw or
    agreement, except in respect of any excess beyond payment under such
    insurance, clause, bylaw or agreement;
 e. if indemnification is not lawful (and, in this respect, both the Corporation
    and Agent have been advised that the Securities and Exchange Commission
    believes that indemnification for liabilities arising under the federal
    securities laws is against public policy and is, therefore, unenforceable
    and that claims for indemnification should be submitted to appropriate
    courts for adjudication); or
 f. in connection with any proceeding (or part thereof) initiated by Agent, or
    any proceeding by Agent against the Corporation or its directors, officers,
    employees or other agents, unless (i) such indemnification is expressly
    required to be made by law, (ii) the proceeding was authorized by the Board
    of Directors of the Corporation, (iii) such indemnification is provided by
    the Corporation, in its sole discretion, pursuant to the powers vested in
    the Corporation under the Code, or (iv) the proceeding is initiated pursuant
    to Section 9 hereof.

Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein. Partial Indemnification. Agent shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the expenses
(including attorneys' fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Agent becomes legally obligated to
pay in connection with any action, suit or proceeding referred to in Section 3
hereof even if not entitled hereunder to indemnification for the total amount
thereof, and the Corporation shall indemnify Agent for the portion thereof to
which Agent is entitled. Notification and Defense of Claim. Not later than
thirty (30) days after receipt by Agent of notice of the commencement of any
action, suit or proceeding, Agent will, if a claim in respect thereof is to be
made against the Corporation under this Agreement, notify the Corporation of the
commencement thereof; but the omission so to notify the Corporation will not
relieve it from any liability which it may have to Agent otherwise than under
this Agreement. With respect to any such action, suit or proceeding as to which
Agent notifies the Corporation of the commencement thereof:
 a. the Corporation will be entitled to participate therein at its own expense;
 b. except as otherwise provided below, the Corporation may, at its option and
    jointly with any other indemnifying party similarly notified and electing to
    assume such defense, assume the defense thereof, with counsel reasonably
    satisfactory to Agent. After notice from the Corporation to Agent of its
    election to assume the defense thereof, the Corporation will not be liable
    to Agent under this Agreement for any legal or other expenses subsequently
    incurred by Agent in connection with the defense thereof except for
    reasonable costs of investigation or otherwise as provided below. Agent
    shall have the right to employ separate counsel in such action, suit or
    proceeding but the fees and expenses of such counsel incurred after notice
    from the Corporation of its assumption of the defense thereof shall be at
    the expense of Agent unless (i) the employment of counsel by Agent has been
    authorized by the Corporation, (ii) Agent shall have reasonably concluded,
    and so notified the Corporation, that there is an actual conflict of
    interest between the Corporation and Agent in the conduct of the defense of
    such action or (iii) the Corporation shall not in fact have employed counsel
    to assume the defense of such action, in each of which cases the fees and
    expenses of Agent's separate counsel shall be at the expense of the
    Corporation. The Corporation shall not be entitled to assume the defense of
    any action, suit or proceeding brought by or on behalf of the Corporation or
    as to which Agent shall have made the conclusion provided for in clause (ii)
    above; and
 c. the Corporation shall not be liable to indemnify Agent under this Agreement
    for any amounts paid in settlement of any action or claim effected without
    its written consent, which shall not be unreasonably withheld. The
    Corporation shall be permitted to settle any action except that it shall not
    settle any action or claim in any manner which would impose any penalty or
    limitation on Agent without Agent's written consent, which may be given or
    withheld in Agent's sole discretion.

Expenses. The Corporation shall advance, prior to the final disposition of any
proceeding, promptly following request therefor, all expenses incurred by Agent
in connection with such proceeding upon receipt of an undertaking by or on
behalf of Agent to repay said amounts if it shall be determined ultimately that
Agent is not entitled to be indemnified under the provisions of this Agreement,
the Bylaws, the Code or otherwise. Enforcement. Any right to indemnification or
advances granted by this Agreement to Agent shall be enforceable by or on behalf
of Agent in any court of competent jurisdiction if (i) the claim for
indemnification or advances is denied, in whole or in part, or (ii) no
disposition of such claim is made within ninety (90) days of request therefor.
Agent, in such enforcement action, if successful in whole or in part, shall be
entitled to be paid also the expense of prosecuting his claim. It shall be a
defense to any action for which a claim for indemnification is made under
Section 3 hereof (other than an action brought to enforce a claim for expenses
pursuant to Section 8 hereof, provided that the required undertaking has been
tendered to the Corporation) that Agent is not entitled to indemnification
because of the limitations set forth in Section 4 hereof. Neither the failure of
the Corporation (including its Board of Directors or its stockholders) to have
made a determination prior to the commencement of such enforcement action that
indemnification of Agent is proper in the circumstances, nor an actual
determination by the Corporation (including its Board of Directors or its
stockholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise. Subrogation. In the event of payment under
this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Agent, who shall execute all
documents required and shall do all acts that may be necessary to secure such
rights and to enable the Corporation effectively to bring suit to enforce such
rights. Non-Exclusivity of Rights. The rights conferred on Agent by this
Agreement shall not be exclusive of any other right which Agent may have or
hereafter acquire under any statute, provision of the Corporation's Certificate
of Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office. Survival of Rights.
a. The rights conferred on Agent by this Agreement shall continue after Agent
   has ceased to be a director, officer, employee or other agent of the
   Corporation or to serve at the request of the Corporation as a director,
   officer, employee or other agent of another corporation, partnership, joint
   venture, trust, employee benefit plan or other enterprise and shall inure to
   the benefit of Agent's heirs, executors and administrators.
b. The Corporation shall require any successor (whether direct or indirect, by
   purchase, merger, consolidation or otherwise) to all or substantially all of
   the business or assets of the Corporation, expressly to assume and agree to
   perform this Agreement in the same manner and to the same extent that the
   Corporation would be required to perform if no such succession had taken
   place.
Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware. Amendment and Termination. No
amendment, modification, termination or cancellation of this Agreement shall be
effective unless in writing signed by both parties hereto. Identical
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.
Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof. Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given (i) upon delivery if delivered by hand to the party to whom such
communication was directed or (ii) upon the third business day after the date on
which such communication was mailed if mailed by certified or registered mail
with postage prepaid:
a. If to Agent, at the address indicated on the signature page hereof.
b. If to the Corporation, to:

Chordiant Software, Inc.

20400 Stevens Creek Blvd., Suite #400

Cupertino, CA. 95014

or to such other address as may have been furnished to Agent by the Corporation.

19. This Agreement supercedes and terminates any previous agreement between
Agent and the Corporation regarding the subject matter hereof.

In Witness Whereof,

the parties hereto have executed this Agreement.



CHORDIANT SOFTWARE, Inc.

By:

Samuel T. Spadafora

Chairman

Agent

By:

Name: ____________________________________

Address:___________________________________

 

 

 